Morton, J.
This is an action upon two promissory notes, one for $400 and the other for $575, both signed by Charles O. Holway and made payable to Auerbach, Hill & Co. and indorsed by Auerbach, Hill & Co. and discounted by the plaintiff. In the writ the defendants are described as “copartners doing business under the style and firm name of Auerbach, Hill & Co.” The defendants denied that they were or ever had been copartners, but contended that the indorsements were the indorsements of a corporation of the name of Auerbach, Hill & Co., organized under the laws of Maine. The case was tried by a judge without a jury and the judge found for the defendants. The case comes here on exceptions by the plaintiff to the refusal of the judge to rule as requested and to certain findings and rulings that were made.
There plainly was evidence that there was a corporation, that the defendants were not and never had been copartners, and that the indorsements were those of the corporation. We do not deem it necessary to go into the evidence in detail. The charter of the corporation as well as its by-laws and records were introduced in evidence. The fact that no copy of the charter and by-laws had been filed with the commissioner of corporations and that no copy of the vote appointing him attorney for the service of process had been filed with him did not constitute the defendants partners or make them liable personally on the indorsements on the notes. There was testimony tending to show that the failure to do that, if material, was the result of an oversight. See also Ward v. Brigham, 127 Mass. 24.
Neither did the fact, if it was a fact, that according to the bylaws Auerbach had no right as matter of law to sign the corporate *366name, and that the directors acted in excess of their authority in passing a vote empowering him, to sign checks, notes and drafts, constitute him and Hill copartners and render them liable to the plaintiff. The proceeds of the notes were deposited to the credit of the corporation, and the transactions regarding the notes, so far as the discounting of them and receipt and deposit of the money in the bank: to the credit and account of the corporation were concerned, were all entered on its books. If the corporation was satisfied to have Auerbach indorse the notes with its name, neither the plaintiff nor any other third party could raise any question as to his authority.
We see no error in the findings and rulings that were made, or in the refusals to find and rule as requested.

Exceptions overruled.